PAPADAKOS, Justice,
dissenting.
Although I agree with the majority’s conclusion that a real property owner has the right to intervene in the appeal of the property assessment taken by a taxing body, even though such intervention comes after the expiration of such property owner’s allotted time within which to appeal, I must disagree with the majority in granting to the property owner a second bite at the apple after it has accepted the first bite as final.
When the property owner failed to appeal the assessment of $335,000 within the time allowed, even though appeals were pending to attack the assessment as too low, it conclusively accepted the assessment as fair and reasonable. Its subsequent intervention could only be condoned for the purposes of protecting the assessment from being increased. Where the taxing body timely withdrew its appeal, there was no proceeding left in which the property *174owner could intervene and the matter should have ended there.
The majority pays lip service to the doctrine of waiver and the rules of intervention and then totally ignores them in relying upon the Board’s own administrative rules which do not deal with waiver.
I do not subscribe to the view that administrative agencies are sometimes free to exercise an unlimited or absolute discretion. They are not. They must exercise sound discretion. See, Petition of Acchione, 425 Pa. 23, 227 A.2d 816 (1967); Eways v. Reading Parking Authority, 385 Pa. 592,124 A.2d 92 (1956); Blumenschein v. Housing Authority of Pittsburgh, 379 Pa. 566, 109 A.2d 331, appeal dismissed, 350 U.S. 806, 76 S.Ct. 68, 100 L.Ed. 724 (1954); R. Berger, “Administrative Arbitrariness: A Synthesis,” 78 Yale L.J. 965 (1969). Where their own rules are unclear or non-existent, they are not free to ignore the conventional principles and doctrines of civil practice and procedure. Failure to apply the commonly understood doctrine of waiver in the context of intervention here was a flagrant abuse of discretion in my view. Administrative agencies should be encouraged to conform their adjudicative practices as much as is practicable, to those used by courts throughout the Commonwealth. Our governing principles and procedures are the product of centuries of learning and experience. See, Philadelphia Electric Co. v. Public Service Comm., 314 Pa. 207, 171 A. 690 (1934). To encourage the opposite is mischievous.
Under our Civil Procedure Rules, Pa.R.C.P. 2326-2330, and under 1 Pa. Code § 35.28, dealing with intervention in administrative proceedings, intervention may sometimes be a matter of right, but the court or agency retains a good deal of discretion. Under the standards routinely applied under the Civil Procedure Rules, not to dismiss the real property owner’s suit on the basis of waiver under these circumstances was clearly error. For the Board not to do so was a clear abuse of discretion.
I dissent.